Citation Nr: 0010989	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as 
dizzy spells.

2.  Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of the right shoulder, status post 
surgery prior to August 1995.

3.  Entitlement to an evaluation in excess of 30 percent for 
recurrent dislocation of the right shoulder, status post 
surgery.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Service connection was originally established in January 1984 
by the RO for a recurrent dislocation of the right shoulder, 
and a 20 percent evaluation was assigned, effective September 
19, 1981.  In June 1985, the RO affected a reduction from 20 
percent to 10 percent in the disability rating assigned for 
the veteran's service- connected right shoulder disability, 
effective from October 1, 1985.  A notice of disagreement as 
to the June 1985 rating was received in August 1985.  In that 
communication, the veteran objected to the rating reduction, 
but did not allege entitlement to an increased evaluation 
above the 20 percent he had been receiving.  Later in 
November 1985, the RO furnished the veteran with a statement 
of the case which styled the issue as an increased rating 
issue.  A statement indicating continued disagreement with 
the reduction was submitted by the veteran in the same month.  
A substantive appeal was received in March 1986.  

In the Board's November 1987 Remand, the issue continued to 
be described in terms of entitlement to increased rating.  
However, the United States Court of Veterans' Appeals (Court) 
has held that a claim stemming from a rating reduction action 
is a claim for restoration of the prior rating, not a claim 
for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 
292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 
(1992).  This distinction is significant for purposes of the 
present case in view of the fact an increased evaluation is 
presently being sought for a right shoulder disability.  The 
claim for restoration was completely resolved post-remand by 
the RO in a December 1988 rating decision, which restored a 
20 percent evaluation for the right shoulder disability, 
effective from September 19, 1981.  Accordingly, no issue 
remains in contention from the Board's November 1987 Remand.  

This claim for entitlement to an increased evaluation arises 
from a January 1995 rating decision which denied an increased 
rating above 20 percent for the right shoulder disability.  
While the appeal was pending, by a hearing officer's decision 
of May 1999, the RO increased the evaluation to 30 percent 
disabling, effective August 9, 1995, assigned a temporary 
total evaluation from April 28, 1997 to August 1, 1997, and 
continued the 30 percent evaluation effective August 1, 1997. 
Although the evaluation for the right shoulder disability was 
increased to 30 percent in this hearing officer's decision, 
the date of the increase is after the date of the claim and 
after the date of the rating under appeal, therefore the 
issue regarding entitlement to an increased evaluation above 
20 percent disabling prior to August 1995 remains in 
appellate status.  

This matter also arises from a perfected appeal of a June 
1994 rating decision, which denied service connection for 
vertigo.  A notice of disagreement as to the June 1994 rating 
was received in the same month.  Later in September 1994, the 
RO furnished the veteran with a statement of the case and a 
substantive appeal was received in the same month.  

In a September 1994 document, the veteran submitted a claim 
for entitlement to service connection myositis and spasms for 
his back, to include cervical, paravertebral, trapezius and 
homboids area, and alleged that the original January 1984 was 
erroneous in failing to consider service connection for a 
back disorder.  Also included in this September 1994 document 
are claims for service connection for sinusitis, for dizzy 
spells as secondary to sinusitis and for a testicular 
condition.  The veteran's representative also raised a claim 
for an increased evaluation for a fractured right little 
finger at a hearing held before the RO in February 1999.  
These matters are not before the Board and are referred to 
the RO for further development.

The issue concerning entitlement to a longer period of 
temporary total disability than that assigned by the RO in a 
March 1998 rating decision is not before the Board, as the 
veteran filed a notice of disagreement within the same month, 
but withdrew his appeal of this claim both in writing and at 
his February 1999 RO hearing.

The issue concerning entitlement to service connection for 
vertigo shall be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Objective medical evidence prior to August 1995, shows 
the veteran's right shoulder disability was manifested by 
crepitus of the right shoulder; tenderness to palpation on 
the right shoulder subacromial bursa and a range of motion of 
110 degrees flexion; 22 degrees extension; 45 degrees 
internal rotation; 90 degrees external rotation and 100 
degrees abduction. 

3.  Objective medical evidence shows the veteran's right 
shoulder disability is manifested by instability, limitation 
of motion due to pain, limitations on overhead lifting, and 
guarding of extension with ranges of motion as follows: 120 
degrees anterior flexion; 130 degrees abduction; 20 degrees 
extension; 15 degrees adduction; 80 degrees internal 
rotation; and 60 degrees external rotation.  There is no 
evidence of fibrous union, nonunion with flail joint or 
ankylosis.


CONCLUSIONS OF LAW

1.  Prior to August 1995, the schedular criteria for a rating 
in excess of 20 percent for recurrent dislocation of the 
right shoulder, status post surgery are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5202 (1999).

2.  The schedular criteria for a rating in excess of 30 
percent for recurrent dislocation of the right shoulder, 
status post surgery are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The September 1978 entrance examination and the report of 
medical history were negative for any complaints of right 
shoulder problems and vertigo type symptoms.  The veteran 
indicated that he was right handed in the entrance 
examination's report of medical history.  Service medical 
records reveal that the veteran was repeatedly treated for 
recurrent right shoulder problems.  In May 1979 he was 
treated for pain in the right shoulder for about three and a 
half months and was assessed with a probably dislocated 
shoulder.  In August 1979 and October 1979, he was placed on 
physical profile for chronic dislocating of the shoulder.  In 
March 1981, he was assessed with right shoulder 
subluxator/dislocator, and surgery was discussed.  He 
underwent a modified Bankhart repair for right shoulder 
subluxations and dislocations in June 1981.  Another hospital 
record from June 1981 referred to the surgery as a modified 
Magnuson-Stack procedure on the right shoulder, and indicated 
that he did quite well postoperatively and was discharged on 
a temporary profile.   

The veteran filed his original application for Compensation 
or Pension in June 1982.  He underwent a VA examination in 
August 1982.  Findings from this examination included 
complaints of continued episodic subluxation of the right 
shoulder.  Findings included abduction of 90 degrees; 
elevation of 170 degrees; flexion of 90 degrees; extension of 
20 degrees; internal rotation of 75 degrees; handgrip normal 
and a 3 and 1/2 inches by 1/4 inches scar.  Spasms and tenderness 
were noted over the paravertebral muscles, trapezius and 
rhomboids.  In a January 1984 rating decision the RO granted 
service connection and evaluated the disability at 20 
percent.  

In January 1985, the veteran underwent an orthopedic exam.  
The veteran complained of frequent dislocation of the joint 
with swelling and pain following 1981 with surgery.  The 
examiner found healed nontender surgical scar at the anterior 
deltoid muscle fibers to the axilla approximately 5 cm.  
Evidence of mild swelling of pectoralis muscles and mild 
atrophy of the posterior deltoid fibers and suprascapular 
muscles was found.  Flexion was 180 degrees; internal 
rotation was 49 degrees; extension was 55 degrees.  
Crepitation was noted with movements.  

In June 1985, the RO affected a reduction from 20 percent to 
10 percent in the disability rating assigned for the 
veteran's service- connected right shoulder disability, 
effective from October 1, 1985.  The veteran appealed this 
reduction, which was reversed by the RO in a December 1988 
rating decision when it restored a 20 percent evaluation, 
effective the original date of entitlement, following the 
Board's Remand of November 1987. 

Private and VA treatment records revealed continued problems 
with recurrent right shoulder troubles through 1987.  In 
February 1986, he was diagnosed with dislocation of right 
shoulder and an X-ray from the same month showed no 
abnormalities other than a metallic body (nail) projecting 
over the superolateral aspect of the scapula.  The need for 
further surgery was discussed in March 1986, if there was a 
definite diagnosis of recurrent dislocation of the shoulder.  
Surgery scheduled for the right recurrent dislocation in 
October 1986 was canceled due to his having cold symptoms and 
gastrointestinal problems.  In an October 1987 VA treatment 
record he was shown to have crepitus with shoulder movement, 
reduced movement by 10 degrees of right shoulder, otherwise 
normal movement.  He was assessed with possible chronic 
dislocation.  

In November 1994, the veteran underwent an orthopedic exam.  
Subjective complaints included pain all around the right 
shoulder joint, associated with swelling of the scar area.  
Pain worsened upon cold and rainy days upon lifting heavy 
objects and sleeping on his right side.  He was noted to be 
right handed.  He could not raise his right arm overhead for 
a prolonged period of time.  Objective findings included no 
swelling of the right shoulder; no deformity of the right 
shoulder, but he had a contracture.  On right anterior 
shoulder there was an 11 cm. long 3/4 cm. wide linear scar, 
which was tender to palpation.  The veteran had muscle 
atrophy of the right biceps muscles, which measured 33 cm.  
Left biceps measured 34 cm.  He had mediolateral instability 
of the right shoulder upon abduction and external rotation.  
He had crepitus of the right shoulder.  He had tenderness to 
palpation on the right shoulder subacromial bursa.  The range 
of motion was 110 degrees flexion; 22 degrees extension; 45 
degrees internal rotation; 90 degrees external rotation and 
100 degrees abduction.  The diagnoses rendered included 
chronic recurrent dislocations of the right shoulder, status 
post surgery; right shoulder adhesive capsulitis with 
contracture; right shoulder subacromial bursitis; 
degenerative joint disease of the right shoulder with 
distraction of the acromioclavicular joint space associated 
with staples due to previous surgery by X-rays on November 
29, 1994.  

By rating decision dated in January 1995, the RO denied an 
increased rating above 20 percent for the right shoulder 
disability, based upon the findings of the November 1994 VA 
examination.

In August 1995, he was treated at a private medical facility 
for complaints of recurrent shoulder dislocation, still with 
episodes of dislocations.  The legible portions of this 
treatment record revealed the following.  X-rays reviewed 
seemed like the right shoulder staple is out of bone.  
Examination revealed tender right shoulder with instability 
and positive crepitus.  The assessment was recurrent left 
shoulder dislocation, the staple out of bone.

In a February 1997 VA treatment record, the veteran's right 
shoulder was said to be symptomatic, with complaints of a 
loose staple and recurrent humoral head dislocation.  In 
April 1997, he underwent anterior capsular reconstruction and 
removal of hardware for complaints of right shoulder 
instability, status post staple Bankhart repair.  The 
examination under surgery revealed a subluxable shoulder with 
anterior low shift of plus two, and no evidence of posterior 
subluxation and no sulcus sign.  A loose Bankhart staple was 
also found within the anterior glenoid bursa.  According to a 
May 1997 post surgery record, his pain and swelling had 
diminished and his surgery wound was clean and clear, and 
mildly tender to palpation.  

In May 1997, the veteran underwent physical therapy at the 
VA, and was shown to have a range of motion of 40 degrees 
flexion; 50 degrees abduction; 0 degrees of external 
rotation; 30 degrees of internal rotation (from abducted 
position) and extension of 30 degrees.  He complained of pain 
on active movement in the May 1997 VA physical therapy 
report.  In June 1997, VA physical therapy records indicated 
that pain and range of motion was improving.  He was shown to 
have a range of motion of 70 degrees flexion; 50 degrees 
abduction; 0 degrees of external rotation; 40 degrees of 
internal rotation (from abducted position) and extension of 
30 degrees.  An occupational therapy progress note revealed 
he was performing functional activities and exercises 
complaining of less pain in the shoulder.  Reassessment of 
the shoulder revealed 55 degrees of flexion; 25 degrees of 
extension and 55 degrees of abduction.  Muscle strength was 
not tested due to pain.  Handgrip was 70 pounds.  He showed 
improvement in self-care and range of motion was increased, 
but still limited, requiring continued occupational therapy 
treatment.  In July 1997, his occupational therapy treatment 
included performing overhead tasks to good endurance by the 
17th of the month, and by the 22nd of the month he showed 
improved range of motion.  The improved range of motion was 
shown at the end of July 1997 to be 75 degrees of flexion 
(active); 95 degrees of flexion (passive); 70 degrees of 
abduction (active); 90 degrees of abduction (passive); 30 
degrees of extension; 20 degrees of internal rotation and 15 
degrees of external rotation.  

By September 1997, he was shown to have improvement of range 
of motion and muscle strength.  He still referred to pain, 
and was lifting 10 pounds for deltoid strengthening.  On 
inspection, there was  no tenderness to palpation.  Range of 
motion was 90 degrees of flexion (active); 100 degrees of 
flexion (passive); 90 degrees of abduction (active); 100 
degrees of abduction (passive); 35 degrees of extension; 40 
degrees of internal rotation and 30 degrees of external 
rotation.  In October 1997, he was noted to be working with 
mild tenderness; his 
flexion was 90 degrees and his abduction was 90 degrees, with 
muscle strength of 5/5.  An October 1997 right shoulder X-ray 
revealed a grossly normal study.

In December 1998, the veteran underwent a VA examination.  He 
complained of recurrent dislocation of the right upper 
extremity, leading to pain and decreased range of motion.  
Symptoms were precipitated by any movement of the right 
shoulder.  Rest alleviated the pain.  The history of two 
surgeries in 1981 and 1997 was noted.  He referred to 
recurrent subluxation of the shoulder.  He was noted to work 
at a VA hospital as a driver and was limited in overhead 
activities.  He was noted to play guitar.  Range of motion 
was 120 degrees anterior flexion; 130 degrees abduction; 20 
degrees extension; 15 degrees adduction; 80 degrees internal 
rotation; and 60 degrees external rotation.  There was 
painful motion of the right shoulder, in external rotation 
from 60 degrees to 80 degrees and internal rotation from 40 
degrees to 60 degrees.  There was objective evidence of 
anterior tenderness in the right shoulder, painful motion and 
guarding of movement, mostly in extension.  There was also 
right shoulder instability with an anterior and posterior 
subluxation of the head of the humerus from 25 percent to 50 
percent.  Manual muscle test of the left upper extremity 
revealed strength of 5/5 in all major muscle groups; the 
right upper extremity had deltoid, biceps and triceps 3/5 and 
brachioradialis and wrist flexes and wrist extensor and hand 
grip all 4/5 distally.  X-rays done in October 1997 were 
noted to be normal, as were the results from an August 1996 
arthrogram.  The diagnosis rendered was recurrent right 
shoulder dislocation.  X-rays from December 1998 were normal.

At a hearing held before a hearing officer in February 1999, 
the veteran testified that he was forced to change jobs due 
to the right shoulder problems.  He testified that he used to 
work in a body shop that he used to own, but now was forced 
to drive.  He testified that he is limited from lifting 
objects, particularly over his head.  He testified that he is 
limited in all ranges of motion.  He testified that since the 
surgery in 1997 he has not had any serious dislocations but 
that the arm felt "stuck" when attempting to move it at 
times.  

By hearing officer's decision of May 1999, the RO increased 
the evaluation of the right shoulder disability to 30 percent 
effective August 1995, and assigned a temporary total 
evaluation from April 1997 to August 1997. 

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim, which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all facts relevant to the veteran's claim has 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life. 38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part, which becomes 
disabled on use, must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40.  The provisions of 38 C.F.R. § 
4.45 and 4.59 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§ 4.59.  

Effective June 3, 1997, the provisions for determining the 
dominant hand were revised.  Under the revised 38 C.F.R. 
§ 4.69, handedness for the purposes of a dominant rating will 
be determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant, and 
e of others or by proper tests, and that the 
handwriting before and after the injury would be considered 
as convincing evidence.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5200 through 5203 (1999).  The 
range of motion of these joints is provided at 38 C.F.R. § 
4.70 Plate I (1999).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.

DC 5200 rates favorable ankylosis of the scapulohumeral joint 
with abduction to 60 degrees, reaching the mouth and head, as 
30 percent for the major arm.  An intermediate between 
favorable and unfavorable ankylosis warrants a 40 percent 
evaluation.  Unfavorable ankylosis with abduction limited to 
25 degrees is assigned a 50 percent evaluation.  38 C.F.R. § 
4.71a, DC 5200 (1999).

DC 5201 evaluates limitation of motion of the major arm; 
assigning a 20 percent evaluation where motion is limited at 
the shoulder level; a 30 percent evaluation where motion is 
limited to midway between the side and shoulder level and a 
40 percent evaluation, where motion is limited to 25 degrees 
from the side. 38 C.F.R. § 4.71a, DC 5201 (1999).

Under DC 5202, which evaluates other impairment of the 
humerus, a 20 percent evaluation is assigned for other 
impairment of the humerus with infrequent episodes and 
guarding of movement only at shoulder level; a 30 percent 
evaluation is assigned for recurrent dislocation of the 
humerus of the major arm, at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation is assigned for fibrous union of the 
humerus.  A 60 percent evaluation is assigned for nonunion of 
the humerus (false flail shoulder).  An 80 percent rating is 
warranted where there is loss of the humerus head.  38 C.F.R. 
§ 4.71a, DC 5202 (1999).

Right Shoulder Evaluated as 20 Percent Disabling Prior to 
August 1995

There is no evidence to indicate that the right shoulder was 
ankylosed prior to August 1995.  Accordingly, the provisions 
of DC 5200 are not applicable in this case.  The evidence 
does not show the veteran to have had ongoing treatment for 
recurrent dislocation problems between 1987 and the November 
1994 VA examination.  To the contrary, VA treatment records 
for the period between 1990 and 1993 focused on other medical 
problems besides the shoulder.  Findings from the November 
1994 VA examination were not shown to more closely resemble a 
30 percent evaluation.  There was no indication that his 
range of motion was limited to midway between the side and 
shoulder, in fact he demonstrated a good range of motion, and 
was said to be able to raise his arm overhead, although not 
for a prolonged period of time.  Thus a higher evaluation 
under DC 5201 is not warranted.  Nor is there evidence that 
prior to August 1995, his shoulder disability was manifested 
by recurrent dislocation of the humerus of the major arm, at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  Such manifestations were not 
demonstrated in either the November 1994 VA examination, or 
in the other medical evidence prior to August 1995.  
Therefore, a rating greater than 20 percent is not warranted 
under DC 5202.  

Right Shoulder Currently Evaluated as 30 Percent Disabling

There is no evidence to indicate that the right shoulder is 
currently ankylosed.  Accordingly, the provisions of DC 5200 
are not applicable in this case.  While there is a definite 
limitation of motion, this limitation is neither limited to 
25 degrees from the side, which would warrant a 40 percent 
evaluation nor is it restricted to midway between the side 
and shoulder level which would warrant a 30 percent 
evaluation under DC 5201 for the major arm.  

The veteran's right shoulder disability, is a recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes, painful motion and guarding of movement 
mostly in extension.  This warrants a 30 percent evaluation 
under DC 5202 for the major arm.  The Board finds that the 
effects of pain on motion, and the instability of the joint 
have been factored into a 30 percent evaluation, particularly 
in light of the VA evaluation not revealing the active motion 
to warrant a 30 percent under DC 5201, nor was guarding of 
all arm movements present, which would warrant a 30 percent 
evaluation under DC 5202.  Because there is no evidence of a 
fibrous union of the humerus, a higher evaluation is not 
warranted under DC 5202.




Conclusion

In view of the foregoing, the Board finds that prior to 
August 1995, an evaluation greater than 20 percent is not 
warranted for the veteran's right shoulder disorder.  Nor is 
an evaluation greater than the currently assigned 30 percent 
evaluation warranted.  The Board has considered the effects 
of pain, weakness, incoordination, and excess fatigability in 
accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in reaching this decision, but these do not provide 
a basis for an increased rating, as such factors are already 
contemplated by DC 5202.

The Board notes that the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court), in Esteban 
v. Brown, 6 Vet. App. 259 (1994), held that conditions are to 
be rated separately under unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14. Esteban, at 261. Thus, where manifestations such as 
symptomatic scarring, bone or joint deformity or limitation 
of motion, and/or nerve involvement are present, VA must 
assess whether such are, in fact, separately compensable.  
The Board must therefore consider whether a higher 
evaluation, the veteran's surgical scars are not shown to be 
painful and tender on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  Though the November 
1994 VA examination report noted tender scars, a VA follow up 
in September 1997, noted the results of the shoulder surgery 
to be well healed and nontender to palpation, essentially 
showing that the scar was not painful or tender.  This 
episode of scar tenderness, shown one time in November 1994, 
and not in other pertinent medical records in the applicable 
periods of time before and after August 1995, appears to be a 
one time anomaly, and does not rise to the level where a 
compensable evaluation under DC 7804 would apply.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a rating in excess of  20 percent prior 
to August 1995, and 30 percent currently assigned to the 
right shoulder disability.


ORDER

Entitlement to an increased evaluation greater than 20 
percent for recurrent dislocation of the right shoulder prior 
to August 1995 is denied.

Entitlement to an increased evaluation greater than 30 
percent for recurrent dislocation of the right shoulder is 
denied.


REMAND

In November 1992, the veteran filed a claim alleging 
entitlement to service connection for vertigo, which he 
referred to as a "disbalance condition."  In a June 1994 
rating decision, the RO denied service connection for 
vertigo.  A notice of disagreement as to the June 1994 rating 
was received in the same month.  Later in September 1994, the 
RO furnished the veteran with a statement of the case and a 
substantive appeal was received in the same month.  

The evidence considered by the RO in its June 1994 denial and 
September 1994 statement of the case included service medical 
records revealing that in January 1980, the veteran was 
treated for symptoms including congestion, stuffed nose, 
difficulty breathing and feeling off balance.  In December 
1980, he was treated for complaints of sore throat, coughing 
and feeling dizzy.  He was also said to have a little bit of 
pain from the sinus in the December 1980 treatment record.

Also considered by the RO in its June 1994 denial and 
September 1994 statement of the case were VA treatment 
records from 1986 through 1993 and private treatment records 
from 1987 through 1987.  The RO concluded that upon review of 
these records, the veteran was first diagnosed with vertigo 
in February 1988 and this was not related to the inservice 
episodes of dizziness, which the RO determined were acute and 
transitory. 

To date, the RO has not furnished a supplemental statement of 
the case addressing this issue.  Since the matter was most 
recently addressed in the September 1994 statement of the 
case, additional evidence has been submitted showing repeated 
episodes of dizziness between April 1997 and June 1997, 
following shoulder surgery at the VA hospital.  The veteran 
has neither withdrawn his appeal of this issue nor has he 
filed a waiver of review of this matter by the agency of 
original jurisdiction.  To the contrary, in a February 1999 
written statement, and in hearing testimony before the RO 
from the same month, the veteran requested an additional 60 
days to submit evidence to the RO pertaining to this claim.  
This request strongly suggests that the veteran desires this 
matter to be reviewed by the RO prior to Board adjudication.

According to pertinent regulatory criteria, evidence 
submitted by an appellant which is accepted by the Board must 
be referred to the RO for review and preparation of a 
supplemental statement of the case unless the appellant 
waives this procedural right.  Since such a waiver was not 
provided in this case, this evidence must be referred back to 
the RO. 38 C.F.R. § 20.1304(c) (1999).

In light of the foregoing, further development is needed. 
Hence, the case is REMANDED for the following:

1.  The RO should afford the veteran the 
opportunity to submit additional evidence 
in support of his claim.

2.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the veteran's 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
reflects RO consideration of all 
additional evidence, and be given the 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case. No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


- 9 -


